Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “144” and “164” has been used to designate different components and Figs 1 and 2 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2 and 17 objected to because of the following informalities:  in claim 2 the recitation “ the polishing pad, the polishing pad having “ and the claim 17 is objected as to depending on claim 6 which should have been claim 16.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chew, US20160013085.
Regarding claim 1, Chew discloses a platen to support a polishing pad (Platen 120 supporting pad 112), the platen having a recess (a recess in element 120, Fig 2 ); a flexible membrane in the recess (Element 164, Fig 2); and an in-situ vibration monitoring system to generate a signal (system involved in sensing using sensor 162, Fig 2 ), the in-situ vibration monitoring system including a vibration sensor supported by the flexible membrane and positioned to couple to an underside of the polishing pad (Element 162 having acoustic emission element which measured acoustic wave vibrations).
Regarding claim 2, Chew discloses each and every limitation set forth in cliam 1. Furthermore, Chew discloses the polishing pad having a polishing layer and a backing layer. (portions 112 and 114, Fig 2)
Regarding claim 3,  Chew discloses each and every limitation set forth in claim 2. Furthermore, Chew discloses an aperture in the backing layer , and wherein the vibration sensor directly contacts an underside of the polishing layer.  (aperture 116 , Fig 2)
Regarding claims 12-13,  Chew discloses each and every limitation set forth in claim 1. Furthermore, Chew discloses a controller configured to receive signals from the vibration sensor and detect a polishing endpoint and the controller is configured to detect exposure of an underlying layer. (controller 190)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew, US20160013085 in view of Benvegnu, US20070087662.
Regarding claim 4, Chew discloses each and every limitation set forth in claim 2. However, Chew does not disclose the polishing pad comprises a pad portion coupled to a remainder of the polishing pad by a material that is softer than the pad portion. 
Benvegnu teaches a pad portion 58 which is couple to a polishing pad 30 and 31 by means of sealing member 310 . (paragraph 0083, Fig 6F )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polishing pad disclosed by Chew to have further incorporated a pad portion coupled to a remainder of the polishing pad by a material that is softer than the pad portion as taught by Benvegnu in order to create a seal between polishing pad and to be able to replace the sensing mechanism. 
Regarding claim 5, Chew in view of Benvegnu discloses each and every limitation set forth in claim 4.  Furthermore, Benvegnu teaches the material completely laterally surrounds the pad portion. (Fig 3)
Regarding claim 6, Chew in view of Benvegnu discloses each and every limitation set forth in claim 4.  Furthermore, Benvegnu teaches the pad portion of the polishing pad and the remainder of the polishing pad have the same material composition. (paragraph 0062 and Fig 6D)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew, US20160013085 in view of Tang, US20160256978
Regarding claim 7, Chew discloses each and every limitation set forth in claim 1. However, Chew does not disclose the polishing layer has grooves, and the material is positioned at the bottom of the grooves.
Tang teaches an acoustic emission monitoring in a CMP polishing wherein a plurality of grooves 116 formed on the polishing layer . (Fig 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polishing layer disclosed by Chew to have further (paragraph 0047, Fig 4)
Claim 8-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew, US20160013085 in view of Inaba, US6059636.
Regarding claim 8, Chew discloses each and every limitation set forth in claim 1.  However, Chew does not disclose a volume below the flexible membrane is pressurized.
Inaba teaches an air bag 162 which is in communication with sensor 72 wherein the flexible bag 162 therefore changing the location of the sensors 72. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flexible membrane disclosed by Chew to have further incorporated a pressurized chamber; and a pump to pressurize the chamber and urge the sensor as taught by Inaba  in order to increase the signal strength by adjusting the location of the sensor for increased signal strength. 
Regarding claims 9 and 15, Chew in view of Inaba discloses each and every limitation set forth in claims 8 and 14. Furthermore, Inaba teaches the flexible membrane provides an inflatable balloon. (portion 30a, Fig 2)
Regarding claims 10 and 16, Chew in view of Inaba discloses each and every limitation set forth in claims 8 and 14. Furthermore, Inaba teaches the flexible membrane extends across the recess to seal the volume below the flexible membrane.  (Fig 2)
Regarding claims 11 and 17, Chew in view of Inaba discloses each and every limitation set forth in claims 8 and 16. Furthermore, Inaba teaches a pump to pressurize the volume and urge the vibration sensor into contact with the polishing pad.  (Element 40 , Fig 2)
Regarding claim 14, Chew discloses a platen to support a polishing pad (Platen 120 supporting pad 112), the platen having a recess(a recess in element 120, Fig 2 ); a flexible membrane in the recess(Element 164, Fig 2); an in-situ vibration monitoring system to generate a signal(system involved in sensing using sensor 162, Fig 2 ), the in-situ vibration monitoring system including a vibration sensor supported by the flexible membrane and positioned to couple to an underside of the polishing pad(Element 162 having acoustic emission element which measured acoustic wave vibrations).
However Chew does not disclose  a flexible membrane in the recess that forms a pressurized chamber; and a pump to pressurize the chamber and urge the vibration sensor into contact with the underside of the polishing pad. 
Inaba teaches an air bag 162 which is in communication with sensor 72 wherein the flexible bag 162 therefore changing the location of the sensors 72. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flexible membrane disclosed by Chew to have further incorporated a pressurized chamber; and a pump to pressurize the chamber and urge the sensor as taught by Inaba  in order to increase the signal strength by adjusting the location of the sensor for increased signal strength. 
Regarding claim 18, Chew discloses bringing a substrate into contact with a polishing pad (Fig 2 by means of shaft 152); generating relative motion between the substrate and the polishing pad (rotating either pad and the substrate, Fig 2); urging a vibration sensor into contact with an underside of the polishing pad(sensor 162 by means of element 164, Fig 2); and acoustically monitoring the substrate using the sensor.  (operation of the sensor 162 , Fig 2)
However, Chew does not disclose urging the vibration sensor into contact with an underside of the polishing pad by pressurizing a chamber below the vibration sensor. 
Inaba teaches an air bag 162 which is in communication with sensor 72 wherein the flexible bag 162 therefore changing the location of the sensors 72. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flexible membrane disclosed by Chew to have further 
Regarding claim 19,  Chew in view of Inaba discloses each and every limitation set forth in claim 18. Furthermore, Chew discloses detecting exposure of an underlying layer based on signal from the sensor. (by means of controller 190)
Regarding claim 20, Chew in view of Inaba discloses each and every limitation set forth in claim 18. Furthermore, Inaba teaches pressurizing a chamber comprises inflating a balloon. (portion 30a, Fig 2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723







/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723